Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 1 of 68 PageID #: 4

                                                                                                     Service of Process
                                                                                                     Transmittal
                                                                                                     03/31/2021
                                                                                                     CT Log Number 539303563
 TO:         MetLife Litigation Intake
             Metropolitan Life Insurance Company
             200 PARK AVENUE
             NEW YORK, NY 10166

 RE:         Process Served in Missouri

 FOR:        Metropolitan Tower Life Insurance Company (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                                  C&A Gitto Corporation, Pltf. vs. Metropolitan Tower Life Insurance Company, Dft.
 DOCUMENT(S) SERVED:                               -
 COURT/AGENCY:                                     None Specified
                                                   Case # 2122CC00468
 NATURE OF ACTION:                                 Insurance Litigation
 ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Clayton, MO
 DATE AND HOUR OF SERVICE:                         By Certified Mail on 03/31/2021 postmarked on 03/18/2021
 JURISDICTION SERVED :                             Missouri
 APPEARANCE OR ANSWER DUE:                         None Specified
 ATTORNEY(S) / SENDER(S):                          None Specified
 ACTION ITEMS:                                     SOP Papers with Transmittal, via UPS Next Day Air

                                                   Image SOP

                                                   Email Notification, MetLife Litigation Intake litigationintake@metlife.com

 REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                   120 South Central Avenue
                                                   Clayton, MO 63105
                                                   800-448-5350
                                                   MajorAccountTeam1@wolterskluwer.com
 The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
 relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
 of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
 advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
 therein.




                                                                                                     Page 1 of 1 / PK




                                                                                                                        EXHIBIT A
      MmRPH -       •   •   •
         Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 2 of 68 PageID #: 5
MISSOURI DEPARTMENT OF COMMERCE AND INSURANCE
PO BOX 690
                                                                                                                           BOWES
JEFFERSON CITY, MO 65102-0690                                                                     <4. U.S.P9STAGE>> PITNEY
                                                                                               IL'r :                 .       fficm


                                                7018 0680 0002 2803 5431                               ZIP 65109 $ 014.150
                                                                                                       02(0      -
                                                                                                       0001395626MAR 18 2021




                                                                    M ETROPOLITAN TOWER LIFE
                                                                    I NSURANCE COMPANY
                                                                    CT CORPORATION SYSTEM
                                                                    120 SOUTH CENTRAL AVE.
                                                                    CLAYTON, MO 63105




 FIRST CLASS MAIL
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 3 of 68 PageID #: 6




PLEASE N•TE:


:1
1  Compact Disc is attached
      Cash Received $
      Other:



Hard copies of the documents will subsequently be shipped to you




                                                                   Wolters Kluwer
        Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 4 of 68 PageID #: 7
State of Missouri


DepartmeriOof Commerce and Insurance



  TO:      Corp
              \)tprate Secretary (or United States Manager or Last Appointed General Agent) of

          METROPOLITAN TOWER LIFE INSURANCE COMPANY
          CT CORPORATION SYSTEM
          1 20 SOUTH CENTRAL AVE.
          CLAYTON, MO 63105

  RE:    'Court: St. Louis City Circuit Court, Case Number: 2122-CC00468


  You will take notice that original process in the suit against you, a copy of which is attached hereto and sent to
you by certified mail, was duly served upon you at Jefferson City, Missouri, by serving the same on the Director of
the Department of Commerce and Insurance of the state of Missouri, Dated at Jefferson City, Missouri this Thursday,
March 18, 2021.




                                                                        Director of Commerce and Insurance




                         301 West High Street, Room 530, P.O. Box 690 /JeffersonCity, Missouri 65102-0690
                               Telephone 573-526-0000 / TbD 1-573-526-4536 (Hearing Impaired)
                                                     http://www.dci.mo.gov
          Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 5 of 68 PageID #: 8
             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                          Case Number: 2122-CC00468
MICHAEL FRANCIS STELZER                                                                                               Special Process Server 1
Plaintiff/Petitioner:               Plaintiff's/Petitioner's Attorney/Address
 C & A GITTO CORPORATION            WILLIAM T DOWD                                                                    Special Process Server 2
                                    211 NORTH BROADWAY
                                    SUITE 4050
                                vs. ST. LOUIS, MO 63102                                                               Special Process Server 3
Defendant/Respondent:               Court Address:
METROPOLITAN TOWER LIFE INSURANCE   CIVIL COURTS BUILDING
COMPANY                             10 N TUCKER BLVD
Nature of Suit:                     SAINT LOUIS, MO 63101
CC Declaratory Judgment                                                                                                   (Date File Stamp)
                                                    Summons in Civil Case
 The State of Missouri to: METROPOLITAN TOWER LIFE INSURANCE COMPANY
                           Alias:
 SERVE MO DIRECTOR OF INSURANCE                                            COLE COUNTY
 301 W HIGH STREET ROOM 530
 JEFFERSON CITY, MO 65101
      COURT SEAL OF         You are summoned to appear before this court and to file your pleading to the petition, a
                                  copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                  plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                  exclusive of the day of service. If you fail to file your pleading,judgment by default may
                                  betaken against you for the relief demanded in the petition.

     CITY OF ST LOUIS                  March 16, 2021
                                              Date                                                         Clerk
                                  Further Information:
                                                         Sheriff's or Server's Return
    Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
    I certify that I have served the above summons by:(check one)
    0delivering a copy of the summons and a copy of the petition to the defendant/respondent.
    0leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                     , a person of the defendant's/respondent's family over the age of
          15 years who permanently resides with the defendant/respondent.
    0(for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                               (name)                                                           (title).
    0 other:

    Served at                                                                                                                      (address)
    in                                       (County/City of St. Louis), MO, on                               (date) at               (time).


                   Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                               Must be sworn before a notary public if not served by an authorized officer:
                               Subscribed and sworn to before me on                                               (date).
          (Seal)
                                M y commission expires:
                                                                    Date                                       Notary Public
  Sheriff's Fees, if applicable
  Summons
  Non Est
  Sheriffs Deputy Salary
  Supplemental Surcharge        $    10.00
  Mileage                                                  miles @ $.        per mile)
  Total
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30(SMCC) For Court Use Only: Document Id # 21-SMCC-1482             1 of 1            Civil Procedure Form No. 1; Rules 54.01 —54.05,
                                                                                             54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
                                                                                                    Electronically Filed - City of St. Louis - March 05, 2021 - 04:11 PM
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 6 of 68 PageID #: 9
                                                                             2122-CC00468

                IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                             STATE OF MISSOURI

C&A GITTO CORPORATION,

       Plaintiff,
                                                    Cause No.
VS.
                                                   Division No.
METROPOLITAN TOWER LIFE
INSURANCE COMPANY,
Serve: Missouri Director ofInsurance
       301 W.High Street, Room 530
       Jefferson City, MO 65101

       Defendant.

                     PETITION FOR DECLARATORY JUDGMENT

       COMES NOW Plaintiff C&A Gitto Corporation, by and through its undersigned counsel,

and for Plaintiffs cause of action against Defendant Metropolitan Tower Life Insurance

Company ("MetLife"), states as follows:

                                           PARTIES

       1.     Plaintiff C&A Gitto Corporation is a Missouri Corporation in good standing with

its principal place of business in the City of St. Louis, State of Missouri, and is the owner and

operator of Charlie Gitto's Downtown ("Restaurant"), a restaurant located at 207 N. 6th St, St.

Louis, Missouri 63101.

       2.      Defendant Metropolitan Tower Life Insu'rance Company is a Nebraska

corporation and qualified to transact business in the State of Missouri. Defendant was a wholly

owned subsidiary of MetLife, Inc., and maintained offices and employed agents in the City of St.
                                                                                                        Electronically Filed - City of St. Louis - March 05, 2021 - 04:11 PM
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 7 of 68 PageID #: 10




Louis, State of Missouri. Pursuant to RSMO §375.906 and 20 CSR 800-2.010 MetLife can be

served through the Missouri Director of Insurance.

                                 JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction pursuant to §478.070 RSMo, which

provides that the circuit courts of the State of Missouri have subject matter jurisdiction over all

cases and matters, civil and criminal, in excess of $25,000, exclusive of interest and costs.

        4.      This Court has personal jurisdiction over Defendant MetLife because Missouri's

long-arm statute permits a court to exercise personal jurisdiction consistent with constitutional

due process. Missouri Supreme Court Rule 54.06. Due process requires that a non-resident

defendant have "certain minimum contacts" with the forum such that the maintenance of the suit

does not offend traditional notions of fair play and substantial justice. Defendant advertises, sells

its products, and conducts substantial business in Missouri for profit. Defendant has agents in

 over 82 cities and/or towns across the State of Missouri. Therefore, Defendant has sufficient

 minimum contacts with Missouri as to not offend notions of fair play and substantial justice.

        5.      Venue is proper pursuant to §508.010.4 RSMo, in that Plaintiff first sustained

 injury in the City of St. Louis, Missouri.

                             FACTS COMMON TO ALL CLAIMS

        6.      Defendant issued a life insurance policy ("Policy"), Policy No. 3060492, on

 January 5, 1987, valued at $184,000.00.

        7.      The owner and beneficiary of the Policy was Plaintiff C&A Gitto Corporation.

        8.      Under the terms of the insurance contract, Charlie Gitto, Sr., was the life insured

("Charlie").




                                                  2
                                                                                                        Electronically Filed - City of St. Louis - March 05, 2021 - 04
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 8 of 68 PageID #: 11




          9.     At all times relevant to Plaintiff's Petition, Charlie was in declining health.

          10.    At all times relevant to Plaintiff's Petition, Charlie was isolated from friends and

family due to the then-recently implemented and mandatory lockdowns in the Greater St. Louis

metropolitan area in response to the COVID-19 pandemic.

          1 1.   Prior to the COVID-19 lockdowns, Charlie would go to his Restaurant every day

that it was open for business.

          12.    Additionally, prior to the COVID-19 lockdowns, Charlie would bring his mail to

his Restaurant to ensure his son-in-law or grandson, both of whom work at the Restaurant, could

tend to his financial obligations and other business matters raised in Charlie's posted mail.

          13.    Obviously, as a result of municipal COVID-19 orders restricting travel and in-

person contact, Charlie's Restaurant was temporarily closed and the aforementioned arrangement

relating to Charlie's posted mail became both impractical and impossible.

          14.    On April 5, 2020, according to the Defendant, the Policy lapsed due to a late

 payment but was subject to a grace period of 60 days in consideration of the ongoing COVID-19

 pandemic.

          15.    Shortly after the lapse, but still within the grace period, Defendant mailed Charlie

 a Special Courtesy Offer to reinstate the policy. The Offer provided a due date of May 27, 2020,

 to satisfy the total amount in arrears, $2,648.66. The deadline fell within the grace period.

          16.    On June 10, 2020, Defendant mailed Charlie a restatement letter which offered to

 reinstate of the Policy if Charlie submitted a payment of $2,648.66. The amount "include[ed]

 past due premiums as well as the current premium, and will pay your policy through July 5,

 2020."




                                                    3
                                                                                                       Electronically Filed - City of St. Louis - March 05, 2021 - 04:11 PM
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 9 of 68 PageID #: 12




        17.    Six days later, on June 16, 2020, Plaintiff sent a check to Defendant for $2,648.66

with a 'Memo' reading "Premium Payment for Policy 3060492." The Defendant accepted the

payment and the check cleared Plaintiff's Lindell Bank account on June 23, 2020.

        1 8.   Defendant acknowledged receipt of the late payment on June 23, 2020, less than

two weeks after requesting the reinstatement amount. Defendant's own documents state,

"[p]ayments made by check are considered paid when the full amount of the premium is received

by the Company from the collecting bank(s)."

        19.    Plaintiff did not receive any further correspondence from Defendant, and as a

direct result, Plaintiff acted with the presumption that the payment was accepted, and that

Charlie's Policy was reinstated by Defendant in accordance with the June 10, 2020, letter.

        20.    Charlie E. Gitto Sr., passed away on July 4, 2020. It is fitting that Charlie died on

the 4th of July as he was a great American.

        21.    Pursuant to Defendant's June 10, 2020, letter, the $2,648.66 in arrears paid by

Plaintiff and accepted by Defendant, constituted reinstatement and full payment through July 5,

2020.

        22.    On August 19, 2020, Defendant purported to "refund" the $2,648.66 to Plaintiff.

        23.    At the time of Defendant's specious refund, Defendant made no affirmative

statement as to why the money was returned to Plaintiff.

        24.    On September 13, 2020, approximately one month after the refund and over two

 months after Charlie's death, Plaintiff received the reduced policy amount of $97,366.00.

Defendant withheld the balance of the Policy, or $86,634.00.




                                                 4
                                                                                                       Electronically Filed - City of St. Louis - March 05, 2021 - 04:11 PM
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 10 of 68 PageID #: 13




        25.     At no time between June 16, 2020 through the present was Plaintiff informed by

 Defendant that the late payment of $2,648.66 was not accepted.

                                      COUNT I — ESTOPPEL

        26.     Plaintiff herewith adopts and incorporates by reference each and every allegation

 contained in paragraphs 1 — 25 of this Petition, the same as if fully herein set forth.

        27.     In reliance of Defendant's statements in the June 10 letter, Plaintiff submitted the

 June 16 payment of $2,648.66 to Defendant under the reasonable belief that the overdue payment

 would be and then was accepted by Defendant and the Policy reinstated.

        28.     As a result of Defendant's acceptance of Plaintiff's payment, Plaintiff took no

 further action and continued to operate its Restaurant under the reasonable belief that Charlie's

 life insurance was reinstated, and that 'the full Policy would be distributed in the event of

 Charlie's death. Plaintiff held this belief even after Charlie's death and did not become aware of

 Defendant's decision until the September 13, 2020 partial distribution of the Policy.

        29.     As a direct and proximate result of Defendant's delayed repudiation [Is this the

 correct contractual legal term? Is "return" better? of Plaintiff's $2,648.66 premium payment,

 Plaintiff sustained an immediate injury in the amount of $86,634.00, and further injuries

 resulting from Defendant's unanticipated reduction of Charlie's coverage death benefit.

         30.    As a direct and proximate result of Plaintiff's reliance on Defendant's acceptance

 per the terms of its own offer of the $2,648.66 premium payment, Plaintiff acted in reliance on

 Defendant's conduct and representations to Plaintiff's detriment and suffered injuries as a result

 in the amount of the withheld balance, $86,634.00.




                                                   5
                                                                                                        Electronically Filed - City of St. Louis - March 05, 2021 - 04:11 PM
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 11 of 68 PageID #: 14




        WHEREFORE Plaintiff C&A Gitto Corp prays judgment against Defendant in an

 amount in excess of $25,000.00, as and for its actual damages, for its costs, and for such other

 and further relief as the Court deems just and proper, the premises considered.

                               COUNT H— VEXATIOUS REFUSAL

        31.     Plaintiff herewith adopts and incorporates by reference each and every allegation

 contained in paragraphs 1 — 25 of this Petition, the same as if fully herein set forth.

        32.     At all times relevant to Plaintiff's Petition, Defendant was duly registered to

 conduct business and issue policies of life insurance in the State of Missouri. At such times noted

 herein, Defendant did maintain an office for the conduct of its normal business and did further

 operate and otherwise conduct business in the State of Missouri.

        33.     At all times relevant, Plaintiff was a defined insured under a life insurance policy

 issued to Plaintiff by Defendant, pursuant to its policy number 3060492.

        34.     On July 4, 2020, Charlie passed away in St. Louis County, Missouri.

        35.     Due demand has been made on Defendant by Plaintiff to pay the balance of

 $86,634.00 as covered by the Policy. Defendant has wrongfully refused to pay without

 reasonable cause or excuse.

        36.     Due demand has also been made on Defendant by Plaintiff to produce a certified

 copy and digital copy of the Policy. Defendant has wrongfully refused to produce the Policy in

• either format without reasonable cause or excuse.

         37.     Defendant's failure and refusal to make payment to Plaintiff pursuant to the

 Policy provisions of the life insurance contract is vexatious in nature to the extent to justify and




                                                   6
                                                                                                      Electronically Filed - City of St. Louis - March 05, 2021
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 12 of 68 PageID #: 15




 cause an award of additional amounts to Plaintiff for the delay and refusal and for the attorney's

 fees related to this action pursuant to the provisions of § 375.296 RSMo and § 375.420 RSMo.

        WHEREFORE Plaintiff C&A Gitto Corp prays judgment against Defendant for damages

 in an amount that is fair and reasonable, and for an additional sum for Defendant's vexatious

 refusal to make payment following demand for payment, and for reasonable attorney's fees, and

 for such further relief as this Honorable Court deems just and proper, the premises considered.


                                                             DOWD & DOWD,P.C.

 Dated: March 5, 2021                                By:    /s/ William T. Dowd
                                                             WILLIAM T. DOWD (39648)
                                                             bill@dowdlaw.net
                                                             MICHAEL DURHAM (72776)
                                                             mike@dowdlaw.net
                                                             211 North Broadway, 40th Floor
                                                             St. Louis, MO 63102
                                                            (314)621-2500
                                                            (314)621-2503 Fax

                                                             Attorneysfor Plaintiffs




                                                 7
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 13 of 68 PageID #: 16



                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

C&A GITTO CORPORATION,                           )
                                                 )
       Plaintiff,                                )
                                                 ) Cause No.2122-CC00468
VS.                                              )
                                                   Division No. 1
METROPOLITAN TOWER LIFE
INSURANCE COMPANY,

       Defendant.

      PLAINTFF'S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO
        DEFENDANT METROPOLITAN TOWER LIFE INSURANCE COMPANY

       COMES NOW,Plaintiff, by and through counsel, pursuant to Rule 58.01 of the Missouri

Rules of Civil Procedure, and herewith propounds Plaintiff's First Requests for Production

Directed to Defendant Metropolitan Tower Life Insurance Company, states as follows:

       The Instructions and Definitions herein shall be considered a part of each separate

production request, and the information requested shall include the information described in said

instructions and definitions. The time period to be covered in each response is that time period

relevant to the issues involved.

                            DEFINITIONS AND INSTRUCTIONS

       A.      Unless otherwise specified, each document requested herein pertains to documents

in your possession or custody or subject to your control, reflecting or relating in any way to any

fact, occurrence, thing or other matter described.

       B.      The words "you" or "your" means Defendant Metropolitan Tower Life Insurance

Company and its agents and affiliates and all other persons acting or purporting to act on its behalf.

"Affiliate" means as defined in 12 USC Section 221a(b).




                                                  1
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 14 of 68 PageID #: 17



       C.      The word "document" means any kind of written, printed, typed, recorded or

graphic matter, however produced or reproduced, of any kind or description, whether sent or

received or neither, including originals, copies and drafts and both sides thereof, and including but

not limited to: papers, books, emails, periodicals, pamphlets, newspaper articles or clippings,

publications, sheets, book entries, accounts, letters, photographs, objects, tangible things,

correspondence, telegrams, cables, telex messages, memoranda, notes, data, notations, work

papers, inter-office communications, inter-departmental communications, transcripts, minutes,

memoranda, reports and recordings of telephone or other conversations, or of interview, or of

conferences, or of committee meetings or of other meetings, affidavits, statements, summaries,

opinions, reports, records, forms studies, analyses, formulae, plans, specifications, evaluations,

contracts, deeds, licenses, agreements, offers, orders, invoices, checks, drafts, vouchers, ledgers,

journals, books, or records of account, summaries of accounts, bills, receipts, balance sheets,

income statements, questionnaires, answers to questionnaires, statistical records, desk calendars,

appointment books, diaries, expense reports, schedules, catalogs, lists, indexes, tabulations,

calculations, charts, graphs, maps, surveys, drawings, renderings, diagrams, photographs,

recordings, films, computer programs, computer tapes, magnetic tapes and cards, punch cards,

computer printouts, data processing input and output microfilms, all other records or information

kept by electronic, photographic, mechanical or other means, and things similar to any of the

foregoing, however denominated.

       D.      "Relate," "related," or "relating" means, in addition to their usual and customary

meanings, concerning, referring to, reflecting, regarding pertaining to, addressing, discussing,

alluding to, describing, evidencing, constituting, or otherwise having any logical or factual

connection with the subject matter addressed.



                                                 2
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 15 of 68 PageID #: 18



       D.      The words "and" and "or" shall be construed disjunctively or conjunctively to bring

within the scope of each request for admission all responses which otherwise might be construed

to be outside the scope of a request for admission.

       E.       With respect to any document responsive hereto as to which you wish to assert a

claim of privilege, submit a list identifying such document by stating its date, its signer or signers,

each person who participated in its preparation, the addressee or addresses, the person or persons

by whom it was received, the general subject matter thereof, the present or last-known location

and custodian of the original of the document (or, if that is unavailable, the most legible copy

thereof) and the basis for your claim of privilege with respect thereto.

       F.      With respect to any document responsive hereto which was, but is no longer, in

your possession or subject to your control, submit a statement setting forth as to each such

document what disposition was made of it.

       G.      Documents are to be produced separately, as far as reasonably practical, according

to each of the numbered paragraphs set forth below and you are to indicate with respect to each

group of documents produced the paragraph to which the group is responsive.

       H.      This Request for Production is a continuing request. This Defendant is to produce

for inspection and copying all documents that come into its possession after the date for initial

production herein. This Defendant's counsel shall inform Plaintiffs counsel in a timely fashion of

this Defendant's receipt of documents called for under this Request for Production and not

previously produced.

                                    DUTY TO SUPPLEMENT

       These Requests for Production shall be deemed continuing, and this Defendant shall be

obligated to change, supplement and amend its Responses to the extent required by Rule 56.01(e)



                                                  3
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 16 of 68 PageID #: 19



ofthe Missouri Rules of Civil Procedure.

                             REQUESTS FOR PRODUCTION

       1. The documents Defendant Metropolitan Tower Life Insurance Company has received

          from Plaintiff and/or Charles Gitto Sr. ("Life Insured"), their agents, or attorneys, to

          date, relating to the allegations in the Petition, including the claim for the full death

          benefit and vexatious refusal conduct.

          RESPONSE:

       2. The documents or data that contain all communications and correspondence between

          Plaintiff and/or Life Insured, their agents, or attorney and Defendant Metropolitan

          Tower Life Insurance Company, its agents or attorneys, to date, relating to the Policy

          No. 3060492 and as more fully alleged in the Petition, including the reasons,

          justification and basis for the Defendant's refusal to pay the full death benefit of

          $184,000.

          RESPONSE:

       3. The documents or data that contain all communications and correspondence between

          the Defendant Metropolitan Tower Life Insurance Company,its agents or attorneys and

          any third party, to date, relating to the Policy numbered 3060492 and as more fully

          alleged in the Petition,including the reasons,justification and basis for the Defendant's

          refusal to pay the full death benefit of$184,000.

          RESPONSE:




                                               4
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 17 of 68 PageID #: 20



     4. The documents or data that contain all internal communications and correspondence

         between the Defendant Metropolitan Tower Life Insurance Company, its agents and

         employees or attorneys, to date, relating to the Policy numbered 3060492 and as more

        fully alleged in the Petition, including the reasons, justification and basis for the

         Defendant's refusal to pay the full death benefit of $184,000.

         RESPONSE:

     5. The documents that contain any statement made by Plaintiff and/or Life Insured

         relating to the Policy and claim for death benefits and vexatious refusal conduct and

         damages mentioned in the Petition, whether oral, written, or recorded in any way,

         including, but not limited to, a stenographic, mechanical, electrical, audio, video,

         motion picture, photograph or other recording, or transcription thereof, including

         documents that contain the following:

            a. Date, place and time taken;

             b. Name and address ofthe person or persons connected with taking it;

            c. Names and addresses of all persons present at the time it was taken;

            d. Whether the statement was oral, written, shorthand, recorded, taped, etc.;

            e. Signatures of witnesses or Plaintiff related to the statement described above;

            f. Names and addresses ofthe persons or organizations under whose direction and
               upon whose behalf it was taken or made; and

             g.   An exact copy ofthe original ofthe statement, interview, report, video, film or
                  tape and if oral, please produce a document containing verbatim the contents
                  thereof.

         RESPONSE:




                                               5
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 18 of 68 PageID #: 21



  ,   6. A complete and legible copy ofthe original insurance policy issued numbered 3060492,

         including all addendums, endorsements, amendments, exclusions rights, options and

         modifications, whether issued with the original insurance policy or purportedly added

         after the original issuance.

         RESPONSE:

      7. Produce any report made by you relating to Plaintiff and/or Life Insured and the claim

         for the full death benefit of$184,000.

         RESPONSE:



                                                  DOWD & DOWD,P.0
                                           BY:    /s/ William T. Dowd
                                                  WILLIAM T. DOWD (39648)
                                                  MICHAEL DURHAM (72776)
                                                  211 North Broadway, Suite 4050
                                                  St. Louis, Missouri 63102
                                                  P:(314)621-2500
                                                  F:(314)621-2503
                                                  bill@dowdlaw.net
                                                  mike@dowdlaw.net
                                                  Attorneysfor Plaintiff




                                              6
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 19 of 68 PageID #: 22



                                 CERTIFICATE OF SERVICE

       I hereby certify that an original and two copies of the foregoing were served on the
Defendant Metropolitan Tower Life Insurance Company with service of process and that an
electronic version in both Word and PDF format were also provided.


                                            Is! William T Dowd




                                               7
er.
      Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 20 of 68 PageID #: 23



                          IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                       STATE OF MISSOURI

      C&A GITTO CORPORATION,

             Plaintiff,
                                                            Cause No.2122-CC00468
      vs.
                                                            Division No. 1
      METROPOLITAN TOWER LIFE
      INSURANCE COMPANY,

             Defendant.

            PLAINTFF'S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO
              DEFENDANT METROPOLITAN TOWER LIFE INSURANCE COMPANY

             COMES NOW,Plaintiff, by and through counsel, pursuant to Rule 58.01 of the Missouri

      Rules of Civil Procedure, and herewith propounds Plaintiffs First Requests for Production

      Directed to Defendant Metropolitan Tower Life Insurance Company, states as follows:

             The Instructions and Definitions herein shall be considered a part of each separate

      production request, and the information requested shall include the information described in said

      instructions and definitions. The time period to be covered in each response is that time period

      relevant to the issues involved.

                                  DEFINITIONS AND INSTRUCTIONS

              A.     Unless otherwise specified, each document requested herein pertains to documents

      in your possession or custody or subject to your control, reflecting or relating in any way to any

      fact, occurrence, thing or other matter described.

             B.      The words "you" or "your" means Defendant Metropolitan Tower Life Insurance

      Company and its agents and affiliates and all other persons acting or purporting to act on its behalf.

      "Affiliate" means as defined in 12 USC Section 221a(b).




                                                        1
rdP
      Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 21 of 68 PageID #: 24



             C.      The word "document" means any kind of written, printed, typed, recorded or

      graphic matter, however produced or reproduced, of any kind or description, whether sent or

      received or neither, including originals, copies and drafts and both sides thereof, and including but

      not limited to: papers, books, emails, periodicals, pamphlets, newspaper articles or clippings,

      publications, sheets, book entries, accounts, letters, photographs, objects, tangible things,

      correspondence, telegrams, cables, telex messages, memoranda, notes, data, notations, work

      papers, inter-office communications, inter-departmental communications, transcripts, minutes,

      memoranda, reports and recordings of telephone or other conversations, or of interview, or of

      conferences, or of committee meetings or of other meetings, affidavits, statements, summaries,

      opinions, reports, records, forms studies, analyses, formulae, plans, specifications, evaluations,

      contracts, deeds, licenses, agreements, offers, orders, invoices, checks, drafts, vouchers, ledgers,

      journals, books, or records of account, summaries of accounts, bills, receipts, balance sheets,

      income statements, questionnaires, answers to questionnaires, statistical records, desk calendars,

      appointment books, diaries, expense reports, schedules, catalogs, lists, indexes, tabulations,

      calculations, charts, graphs, maps, surveys, drawings, renderings, diagrams, photographs,

      recordings, films, computer programs, computer tapes, magnetic tapes and cards, punch cards,

      computer printouts, data processing input and output microfilms, all other records or information

      kept by electronic, photographic, mechanical or other means, and things similar to any of the

      foregoing, however denominated.

             D.      "Relate," "related," or "relating" means, in addition to their usual and customary

      meanings, concerning, referring to, reflecting, regarding pertaining to, addressing, discussing,

      alluding to, describing, evidencing, constituting, or otherwise having any logical or factual

      connection with the subject matter addressed.



                                                       2
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 22 of 68 PageID #: 25



       D.      The words "and" and "or" shall be construed disjunctively or conjunctively to bring

within the scope of each request for admission all responses which otherwise might be construed

to be outside the scope of a request for admission.

       E.       With respect to any document responsive hereto as to which you wish to assert a

claim of privilege, submit a list identifying such document by stating its date, its signer or signers,

each person who participated in its preparation, the addressee or addresses, the person or persons

by whom it was received, the general subject matter thereof, the present or last-known location

and custodian of the original of the document (or, if that is unavailable, the most legible copy

thereof) and the basis for your claim of privilege with respect thereto.

       F.       With respect to any document responsive hereto which was, but is no longer, in

your possession or subject to your control, submit a statement setting forth as to each such

document what disposition was made of it.

        G.     Documents are to be produced separately, as far as reasonably practical, according

to each of the numbered paragraphs set forth below and you are to indicate with respect to each

group of documents produced the paragraph to which the group is responsive.

        H.     This Request for Production is a continuing request. This Defendant is to produce

for inspection and copying all documents that come into its possession after the date for initial

production herein. This Defendant's counsel shall inform Plaintiffs counsel in a timely fashion of

this Defendant's receipt of documents called for under this Request for Production and not

previously produced.

                                    DUTY TO SUPPLEMENT

        These Requests for Production shall be deemed continuing, and this Defendant shall be

obligated to change, supplement and amend its Responses to the extent required by Rule 56.01(e)



                                                  3
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 23 of 68 PageID #: 26



ofthe Missouri Rules of Civil Procedure.

                             REQUESTS FOR PRODUCTION

       1. The documents Defendant Metropolitan Tower Life Insurance Company has received

          from Plaintiff and/or Charles Gitto Sr. ("Life Insured"), their agents, or attorneys, to

          date, relating to the allegations in the Petition, including the claim for the full death

          benefit and vexatious refusal conduct.

          RESPONSE:

       2. The documents or data that contain all communications and correspondence between

          Plaintiff and/or Life Insured, their agents, or attorney and Defendant Metropolitan

          Tower Life Insurance Company, its agents or attorneys, to date, relating to the Policy

          No. 3060492 and as more fully alleged in the Petition, including the reasons,

          justification and basis for the Defendant's refusal to pay the full death benefit of

          $184,000.

          RESPONSE:

       3. The documents or data that contain all communications and correspondence between

          the Defendant Metropolitan Tower Life Insurance Company,its agents or attorneys and

          any third party, to date, relating to the Policy numbered 3060492 and as more fully

          alleged in the Petition, including the reasons,justification and basis for the Defendant's

          refusal to pay the full death benefit of$184,000.

          RESPONSE:




                                                4
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 24 of 68 PageID #: 27



      4. The documents or data that contain all internal communications and correspondence

         between the Defendant Metropolitan Tower Life Insurance Company, its agents and

         employees or attorneys, to date, relating to the Policy numbered 3060492 and as more

         fully alleged in the Petition, including the reasons, justification and basis for the

         Defendant's refusal to pay the full death benefit of$184,000.

         RESPONSE:

      5. The documents that contain any statement made by Plaintiff and/or Life Insured

         relating to the Policy and claim for death benefits and vexatious refusal conduct and

         damages mentioned in the Petition, whether oral, written, or recorded in any way,

         including, but not limited to, a stenographic, mechanical, electrical, audio, video,

         motion picture, photograph or other recording, or transcription thereof, including

         documents that contain the following:

             a. Date, place and time taken;

             b. Name and address ofthe person or persons connected with taking it;

             c. Names and addresses of all persons present at the time it was taken;

             d. Whether the statement was oral, written, shorthand, recorded, taped, etc.;

             e. Signatures of witnesses or Plaintiff related to the statement described above;

             f. Names and addresses ofthe persons or organizations under whose direction and
                upon whose behalf it was taken or made; and

             g. An exact copy ofthe original ofthe statement, interview, report, video, film or
                tape and if oral, please produce a document containing verbatim the contents
                thereof.

         RESPONSE:




                                              5
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 25 of 68 PageID #: 28




      6. A complete and legible copy ofthe original insurance policy issued numbered 3060492,

         including all addendums, endorsements, amendments, exclusions rights, options and

         modifications, whether issued with the original insurance policy or purportedly added

         after the original issuance.

         RESPONSE:

      7. Produce any report made by you relating to Plaintiff and/or Life Insured and the claim

         for the full death benefit of$184,000.

         RESPONSE:



                                                  DOWD & DOWD,P.0

                                           BY:    /s/ William T. Dowd
                                                  WILLIAM T. DOWD (39648)
                                                  MICHAEL DURHAM (72776)
                                                  211 North Broadway, Suite 4050
                                                  St. Louis, Missouri 63102
                                                  P:(314)621-2500
                                                  F:(314)621-2503
                                                  bill@dowdlaw.net
                                                  mike@dowdlaw.net
                                                  Attorneysfor Plaintiff




                                              6
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 26 of 68 PageID #: 29



                                 CERTIFICATE OF SERVICE

       I hereby certify that an original and two copies of the foregoing were served on the
Defendant Metropolitan Tower Life Insurance Company with service of process and that an
electronic version in both Word and PDF format were also provided.


                                            Is! William T Dowd




                                               7
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 27 of 68 PageID #: 30



                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

C&A GITTO CORPORATION,                           )
                                                 )
       Plaintiff,                                )
                                                      Cause No.2122-CC00468

                                                      Division No. 1
METROPOLITAN TOWER LIFE
INSURANCE COMPANY,

       Defendant.

    PLAINTFF'S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO
      DEFENDANT METROPOLITAN TOWER LIFE INSURANCE COMPANY

       COMES NOW,Plaintiff, by and through counsel, pursuant to Rule 58.01 of the Missouri

Rules of Civil Procedure, and herewith propounds Plaintiffs First Requests for Production

Directed to Defendant Metropolitan Tower Life Insurance Company, states as follows:

       The Instructions and Definitions herein shall be considered a part of each separate

production request, and the information requested shall include the information described in said

instructions and definitions. The time period to be covered in each response is that time period

relevant to the issues involved.

                            DEFINITIONS AND INSTRUCTIONS

       A.      Unless otherwise specified, each document requested herein pertains to documents

in your possession or custody or subject to your control, reflecting or relating in any way to any

fact, occurrence, thing or other matter described.

       B.      The words "you" or "your" means Defendant Metropolitan Tower Life Insurance

Company and its agents and affiliates and all other persons acting or purporting to act on its behalf.

"Affiliate" means as defined in 12 USC Section 221a(b).




                                                  1
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 28 of 68 PageID #: 31




       C.      The word "document" means any kind of written, printed, typed, recorded or

graphic matter, however produced or reproduced, of any kind or description, whether sent or

received or neither, including originals, copies and drafts and both sides thereof, and including but

not limited to: papers, books, emails, periodicals, pamphlets, newspaper articles or clippings,

publications, sheets, book entries, accounts, letters, photographs, objects, tangible things,

correspondence, telegrams, cables, telex messages, memoranda, notes, data, notations, work

papers, inter-office communications, inter-departmental communications, transcripts, minutes,

memoranda, reports and recordings of telephone or other conversations, or of interview, or of

conferences, or of committee meetings or of other meetings, affidavits, statements, summaries,

opinions, reports, records, forms studies, analyses, formulae, plans, specifications, evaluations,

contracts, deeds, licenses, agreements, offers, orders, invoices, checks, drafts, vouchers, ledgers,

journals, books, or records of account, summaries of accounts, bills, receipts, balance sheets,

income statements, questionnaires, answers to questionnaires, statistical records, desk calendars,

appointment books, diaries, expense reports, schedules, catalogs, lists, indexes, tabulations,

calculations, charts, graphs, maps, surveys, drawings, renderings, diagrams, photographs,

recordings, films, computer programs, computer tapes, magnetic tapes and cards, punch cards,

computer printouts, data processing input and output microfilms, all other records or information

kept by electronic, photographic, mechanical or other means, and things similar to any of the

foregoing, however denominated.

       D.      "Relate," "related," or "relating" means, in addition to their usual and customary

meanings, concerning, referring to, reflecting, regarding, pertaining to, addressing, discussing,

alluding to, describing, evidencing, constituting, or otherwise having any logical or factual

connection with the subject matter addressed.



                                                 2
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 29 of 68 PageID #: 32




       D.      The words "and" and "or" shall be construed disjunctively or conjunctively to bring

within the scope of each request for admission all responses which otherwise might be construed

to be outside the scope of a request for admission.

       E.       With respect to any document responsive hereto as to which you wish to assert a

claim of privilege,,submit a list identifying such document by stating its date, its signer or signers,

each person who participated in its preparation, the addressee or addresses, the person or persons

by whom it was received, the general subject matter thereof, the present or last-known location

and custodian of the original of the document (or, if that is unavailable, the most legible copy

thereof) and the basis for your claim of privilege with respect thereto.

       F.       With respect to any document responsive hereto which was, but is no longer, in

your possession or subject to your control, submit a statement setting forth as to each such

document what disposition was made of it.

        G.     Documents are to be produced separately, as far as reasonably practical, according

to each of the numbered paragraphs set forth below and you are to indicate with respect to each

group of documents produced the paragraph to which the group is responsive.

        H.     This Request for Production is a continuing request. This Defendant is to produce

for inspection and copying all documents that come into its possession after the date for initial

production herein. This Defendant's counsel shall inform Plaintiffs counsel in a timely fashion of

this Defendant's receipt of documents called for under this Request for Production and not

previously produced.

                                    DUTY TO SUPPLEMENT

        These Requests for Production shall be deemed continuing, and this Defendant shall be

obligated to change, supplement and amend its Responses to the extent required by Rule 56.01(e)



                                                  3
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 30 of 68 PageID #: 33



ofthe Missouri Rules of Civil Procedure.

                              REQUESTS FOR PRODUCTION

       1. The documents Defendant Metropolitan Tower Life Insurance Company has received

          from Plaintiff and/or Charles Gitto Sr. ("Life Insured"), their agents, or attorneys, to

          date, relating to the allegations in the Petition, including the claim for the full death

          benefit and vexatious refusal conduct.

          RESPONSE:

       2. The documents or data that contain all communications and correspondence between

          Plaintiff and/or Life Insured, their agents, or attorney and Defendant Metropolitan

          Tower Life Insurance Company, its agents or attorneys, to date, relating to the Policy

          No. 3060492 and as more fully alleged in the Petition, including the reasons,

          justification and basis for the Defendant's refusal to pay the full death benefit of

          $184,000.

          RESPONSE:

       3. The documents or data that contain all communications and correspondence between

          the Defendant Metropolitan Tower Life Insurance Company,its agents or attorneys and

          any third party, to date, relating to the Policy numbered 3060492 and as more fully

           alleged in the Petition, including the reasons,justification and basis for the Defendant's

          refusal to pay the full death benefit of$184,000.

           RESPONSE:




                                                 4
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 31 of 68 PageID #: 34



      4. The documents or data that contain all internal communications and correspondence

         between the Defendant Metropolitan Tower Life Insurance Company, its agents and

         employees or attorneys, to date, relating to the Policy numbered 3060492 and as more

         fully alleged in the Petition, including the reasons, justification and basis for the

         Defendant's refusal to pay the full death benefit of $184,000.

         RESPONSE:

      5. The documents that contain any statement made by Plaintiff and/or Life Insured

         relating to the Policy and claim for death benefits and vexatious refusal conduct and

         damages mentioned in the Petition, whether oral, written, or recorded in any way,

         including, but not limited to, a stenographic, mechanical, electrical, audio, video,

         motion picture, photograph or other recording, or transcription thereof, including

         documents that contain the following:

             a. Date, place and time taken;

             b. Name and address of the person or persons connected with taking it;

             c. Names and addresses of all persons present at the time it was taken;

             d. Whether the statement was oral, written, shorthand, recorded, taped, etc.;

             e. Signatures of witnesses or Plaintiff related to the statement described above;

             f Names and addresses ofthe persons or organizations under whose direction and
               upon whose behalf it was taken or made; and

             g. An exact copy of the original ofthe statement, interview, report, video, film or
                tape and if oral, please produce a document containing verbatim the contents
                thereof.

         RESPONSE:




                                              5
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 32 of 68 PageID #: 35



     6. A complete and legible copy ofthe original insurance policy issued numbered 3060492,

         including all addendums, endorsements, amendments, exclusions rights, options and

         modifications, whether issued with the original insurance policy or purportedly added

         after the original issuance.

         RESPONSE:

      7. Produce any report made by you relating to Plaintiff and/or Life Insured and the claim

         for the full death benefit of $184,000.

         RESPONSE:



                                                   DOWD & DOWD,P.0

                                           BY:     /s/ William T. Dowd
                                                   WILLIAM T. DOWD (39648)
                                                   MICHAEL DURHAM (72776)
                                                   211 North Broadway, Suite 4050
                                                   St. Louis, Missouri 63102
                                                   P:(314)621-2500
                                                   F:(314)621-2503
                                                   bill@dowdlaw.net
                                                   mike@dowdlaw.net
                                                   Attorneysfor Plaintiff




                                               6
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 33 of 68 PageID #: 36




                                CERTIFICATE OF SERVICE

       I hereby certify that an original and two copies of the foregoing were served on the
Defendant Metropolitan Tower Life Insurance Company with service of process and that an
electronic version in both Word and PDF format were also provided.


                                            Is! William T Dowd
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 34 of 68 PageID #: 37



                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

C&A GITTO CORPORATION,                           )
                                                 )
       Plaintiff,                                )
                                                 )   Cause No. 2122-CC00468

                                                     Division No. 1
METROPOLITAN TOWER LIFE
INSURANCE COMPANY,

       Defendant.


  PLAINTFF'S FIRST SET OF INTERROGATORIES DIRECTED TO DEFENDANT
           METROPOLITAN TOWER LIFE INSURANCE COMPANY

       COMES NOW,Plaintiff, by and through counsel, pursuant to Rule 57.01 of the Missouri

Rules of Civil Procedure, and herewith propounds Plaintiff's First Set of Interrogatories Directed

to Defendant Metropolitan, states as follows:

                                       INSTRUCTIONS

       A.    In answering each Interrogatory, please identify the source of your information,

including the name and address and the business or employer of each person furnishing same, or,

ifobtained from documents or files, the name and address ofthe custodian thereof and his business

or employer, the location of said documents and a description sufficient to identify same.

       B.    If the information requested is not reasonably available to this Defendant, state what

efforts this Defendant made to obtain the information, and from what source such information

might be obtained, if known to this Defendant.

       C.    If the information requested is not available in precisely the form requested but can

be supplied in a slightly modified form, please state in your answer whatever information is

available concerning the subject of the Interrogatories.


                                                 1
 Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 35 of 68 PageID #: 38



           D.   Where the answer calls for information derived from records or documents available

 to this Defendant, this Defendant may satisfy the Interrogatories by furnishing the documents or

copies thereof, to the Plaintiff.

                                           DEFINITIONS

           A.    "You" or "your" refers to Defendant Metropolitan Tower Life Insurance Company

(henceforth "Defendant Metropolitan"), and its agents and affiliates and all other persons acting or

 purporting to act on its behalf. "Affiliate" means as defined in 12 USC Section 221a(b).

           B.   "Person" refers to the plural as well as the singular and means any natural person

(whether currently alive or not), firm, association, partnership, corporation or other form of legal

 entity.

           C.   "Identify" when referring to any person (whether connected with identification of

 documents, oral communications or otherwise), means to set forth the name,present or last known

 address of each person and, if an individual, his or her employer and title or position during the

 period referred to. Once a person has been thus identified in an answer to an Interrogatory, it shall

 be sufficient thereafter when identifying that person to merely state his or her full name.

           D.   "Identify" or "describe" when referring to a document, means to identify each author,

 originator or contributor, each addressee,including each present custodian ofthe original and each

 copy thereof bearing any marking or notation not found on the original or other identified copy,

 and to set forth the date and subject matter thereof

           E.   "Document" means any written (including handwritten, printed, mimeographed,

 lithographed, duplicated, typed or other graphic, photographic or electronic) matter of any kind or

 nature, whether original or copy, and shall include, without limiting the generality ofthe foregoing,

 all letters, telegrams, correspondence, contracts, agreements, purchase orders, blueprints, manuals,



                                                   2
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 36 of 68 PageID #: 39



instructions, warranties, notes, recordings or transcripts thereof, memoranda of telephone or

personal conversations or of meetings or conferences, minutes, board of directors minutes, studies,

reports, analyses, interoffice communications, receipts, canceled checks, money orders, invoices

and bills in the possession and/or control of claimant or known by claimant to exist.

        F.     "Identify" means, with respect to oral utterance, to state all of the following

information:

               (1) State the substance of the oral utterance;

             (2) State the date and place thereof;

             (3) Identify the person who made the oral utterance; and

             (4) Identify such person who was present at the time the oral utterance was made.

                                    DUTY TO SUPPLEMENT

        These Interrogatories shall be deemed continuing, and this Defendant shall be obligated to

change,supplement and amend his answers to the extent required by Rule 56.01(e)ofthe Missouri

Rules of Civil Procedure.




                                      INTERROGATORIES

1.      State whether or not this Defendant is being sued in its full and correct name. If not, state

        the full and correct name ofthis Defendant.

        ANSWER:

     2. State:

             a. The name and present business address of each and every individual who supplied

                 information used to answer these Interrogatories;



                                                  3
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 37 of 68 PageID #: 40



        b. His/her relationship to Defendant Metropolitan; and

        c. His/her position of employment or his/her legal capacity within Defendant's

            corporate administration.

     ANSWER:

  3. Are you aware of any statement made by Plaintiff, its agents servants, employees or

     attorneys regarding the occurrence mentioned in the Petition including the claim for full

     death benefit of$184,000 and lack ofjustification or excuse for Defendants failure to pay

     the full death benefit, whether oral, written, or recorded in any way, including, but not

     limited to, a stenographic, mechanical, electrical, audio, video, motion picture, photograph

     or other recording, or transcription thereof, and, if so, identify those materials and state the

     following:

         a. Date, place, and time taken;

         b. Name and address ofthe person or persons connected with taking it;

        c. Names and addresses of all persons present at the time it was taken;

         d. Whether the statement was oral, written, shorthand, recorded, taped, etc.;

         e. Whether it was it signed;

        f. Names and addresses of the persons or organizations under whose direction and

             upon whose behalf it was taken or made; and

         g. Please attach an exact copy ofthe original of the statement, interview, report, film,

             or tape to your Answers to these Interrogatories; if oral, please state verbatim the

             contents thereof.

     ANSWER:




                                                4
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 38 of 68 PageID #: 41



   4. List and identify:

          a. Each person this Defendant expects to call as an expert witness at the trial, stating

             for each such expert:

                  i. Name;

                 ii. Address;

                 iii. Occupation;

                 iv. Place of Employment;

                  v. Qualifications to give an opinion (If such information is available on an

                      expert's curriculum vitae, you may attach a copy thereofin lieu ofanswering

                      this Interrogatory subpart);

          b. With respect to each expert listed, please state the subject matter on which the

              expert is expected to testify and the expert's hourly deposition fee; and

          c. Identify each non-retained expert witness, including a party, who this Defendant

              expects to call at trial who may provide expert witness opinion testimony by

              providing the expert's name, address and field of expertise. State also any opinions

              the expert will testify to at trial.

      ANSWER:




   5. State the policy number of each policy issued by this Defendant, as defined herein, on the

      life of Charles Gitto Sr.("Life Insured"). If so, identify the policy and state the following:



                                                     5
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 39 of 68 PageID #: 42



         a. Name of the insurance company;

         b. Name ofthe agent or broker who sold the policy;

         c. The amount of the initial premium and the total amount received in the form of

              payments from or on behalf of Plaintiff through the present;

         d. Amount of the death benefit when the policy was issued;

         e. Type of life insurance product;

         f. Effective date of policy;

         g.   Policy number;

         h. Any amendment or changes to the terms and conditions for the owner to receive

              the death benefits since said policy was issued; and

         i. Identify all documents that contain the foregoing information.

     ANSWER:



     6. State the reason,justification and basis as to why Defendant Metropolitan did not pay

     the full death benefit of $184,000 after accepting the reinstatement payment of $2,648.66

     in June 2020 that included "past due premiums as well as current premium, and will pay

      your policy through July 5, 2020" after the notice of the Life Insured's death on July 4,

     2020 per the claim process and the attempted refund on or about August 19, 2020 and

     identify the persons with knowledge of the reasons,justification and basis for this denial

     and attempted refund and identify all documents that contain the foregoing information.

      ANSWER:




                                               6
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 40 of 68 PageID #: 43



                                                   DOWD & DOWD,P.0

                                           BY:     /s/ William T. Dowd
                                                   WILLIAM T. DOWD (39648)
                                                   MICHAEL DURHAM (72776)
                                                   211 North Broadway, Suite 4050
                                                   St. Louis, Missouri 63102
                                                   P:(314)621-2500
                                                   F:(314)621-2503
                                                   bill@dowdlaw.net
                                                   racheldowd dowdlaw.net
                                                   Attorneysfor Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that an original and two copies ofthe foregoing were served on the
Defendant Metropolitan Tower Life Insurance Company with service of process and that an
electronic version in both Word and PDF format were also provided.

                                           Is! William T. Dowd




                                               7
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 41 of 68 PageID #: 44



                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

C&A GITTO CORPORATION,

       Plaintiff,
                                                     Cause No.2122-CC00468
VS.
                                                     Division No. 1
METROPOLITAN TOWER LIFE
INSURANCE COMPANY,

       Defendant.


  PLAINTFF'S FIRST SET OF INTERROGATORIES DIRECTED TO DEFENDANT
          METROPOLITAN TOWER LIFE INSURANCE COMPANY

       COMES NOW,Plaintiff, by and through counsel, pursuant to Rule 57.01 of the Missouri

Rules of Civil Procedure, and herewith propounds Plaintiffs First Set of Interrogatories Directed

to Defendant Metropolitan, states as follows:

                                       INSTRUCTIONS

       A.    In answering each Interrogatory, please identify the source of your information,

including the name and address and the business or employer of each person furnishing same, or,

ifobtained from documents or files, the name and address ofthe custodian thereof and his business

or employer, the location of said documents and a description sufficient to identify same.

       B.    If the information requested is not reasonably available to this Defendant, state what

efforts this Defendant made to obtain the information, and from what source such information

might be obtained, if known to this Defendant.

       C.    If the information requested is not available in precisely the form requested but can

be supplied in a slightly modified form, please state in your answer whatever information is

available concerning the subject of the Interrogatories.


                                                 1
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 42 of 68 PageID #: 45



           D.   Where the answer calls for information derived from records or documents available

 to this Defendant, this Defendant may satisfy the Interrogatories by furnishing the documents or

 copies thereof, to the Plaintiff.

                                           DEFINITIONS

           A.    "You" or "your" refers to Defendant Metropolitan Tower Life Insurance Company

(henceforth "Defendant Metropolitan"), and its agents and affiliates and all other persons acting or

 purporting to act on its behalf. "Affiliate" means as defined in 12 USC Section 221a(b).

           B.   "Person" refers to the plural as well as the singular and means any natural person

(whether currently alive or not), firm, association, partnership, corporation or other form of legal

 entity.

           C.   "Identify" when referring to any person (whether connected with identification of

 documents, oral communications or otherwise), means to set forth the name, present or last known

 address of each person and, if an individual, his or her employer and title or position during the

 period referred to. Once a person has been thus identified in an answer to an Interrogatory, it shall

 be sufficient thereafter when identifying that person to merely state his or her full name.

           D.   "Identify" or "describe" when referring to a document, means to identify each author,

 originator or contributor, each addressee, including each present custodian ofthe original and each

 copy thereof bearing any marking or notation not found on the original or other identified copy,

 and to set forth the date and subject matter thereof

           E.   "Document" means any written (including handwritten, printed, mimeographed,

 lithographed, duplicated, typed or other graphic, photographic or electronic) matter of any kind or

 nature, whether original or copy, and shall include, without limiting the generality ofthe foregoing,

 all letters, telegrams, correspondence, contracts, agreements, purchase orders, blueprints, manuals,



                                                   2
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 43 of 68 PageID #: 46



instructions, warranties, notes, recordings or transcripts thereof, memoranda of telephone or

personal conversations or of meetings or conferences, minutes, board ofdirectors minutes,studies,

reports, analyses, interoffice communications, receipts, canceled checks, money orders, invoices

and bills in the possession and/or control of claimant or known by claimant to exist.

        F.     "Identify" means, with respect to oral utterance, to state all of the following

information:

               (1) State the substance of the oral utterance;

              (2) State the date and place thereof;

              (3) Identify the person who made the oral utterance; and

              (4) Identify such person who was present at the time the oral utterance was made.

                                    DUTY TO SUPPLEMENT

        These Interrogatories shall be deemed continuing, and this Defendant shall be obligated to

change,supplement and amend his answers to the extent required by Rule 56.01(e)ofthe Missouri

Rules of Civil Procedure.




                                      INTERROGATORIES

1.      State whether or not this Defendant is being sued in its full and correct name. If not, state

        the full and correct name of this Defendant.

        ANSWER:

     2. State:

             a. The name and present business address of each and every individual who supplied

                 information used to answer these Interrogatories;



                                                  3
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 44 of 68 PageID #: 47



        b. His/her relationship to Defendant Metropolitan; and

        c. His/her position of employment or his/her legal capacity within Defendant's

            corporate administration.

     ANSWER:

  3. Are you aware of any statement made by Plaintiff, its agents servants, employees or

     attorneys regarding the occurrence mentioned in the Petition including the claim for full

     death benefit of$184,000 and lack ofjustification or excuse for Defendants failure to pay

     the full death benefit, whether oral, written, or recorded in any way, including, but not

     limited to, a stenographic, mechanical, electrical, audio, video, motion picture, photograph

     or other recording, or transcription thereof, and, if so, identify those materials and state the

     following:

         a. Date, place, and time taken;

         b. Name and address of the person or persons connected with taking it;

        c. Names and addresses of all persons present at the time it was taken;

         d. Whether the statement was oral, written, shorthand, recorded, taped, etc.;

         e. Whether it was it signed;

        f. Names and addresses of the persons or organizations under whose direction and

             upon whose behalf it was taken or made; and

         g. Please attach an exact copy ofthe original ofthe statement, interview, report, film,

             or tape to your Answers to these Interrogatories; if oral, please state verbatim the

             contents thereof

      ANSWER:




                                                4
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 45 of 68 PageID #: 48



  4. List and identify:

         a. Each person this Defendant expects to call as an expert witness at the trial, stating

             for each such expert:

                 i. Name;

                 ii. Address;

                iii. Occupation;

                iv. Place of Employment;

                 v. Qualifications to give an opinion (If such information is available on an

                     expert's curriculum vitae, you may attach a copy thereofin lieu ofanswering

                     this Interrogatory subpart);

         b. With respect to each expert listed, please state the subject matter on which the

             expert is expected to testify and the expert's hourly deposition fee; and

         c. Identify each non-retained expert witness, including a party, who this Defendant

             expects to call at trial who may provide expert witness opinion testimony by

             providing the expert's name, address and field of expertise. State also any opinions

             the expert will testify to at trial.

      ANSWER:




  5. State the policy number of each policy issued by this Defendant, as defined herein, on the

      life of Charles Gitto Sr.("Life Insured"). If so, identify the policy and state the following:



                                                    5
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 46 of 68 PageID #: 49



        a. Name of the insurance company;

        b. Name of the agent or broker who sold the policy;

        c. The amount of the initial premium and the total amount received in the form of

            payments from or on behalf of Plaintiff through the present;

        d. Amount of the death benefit when the policy was issued;

        e. Type of life insurance product;

        f. Effective date of policy;

        g. Policy number;

        h. Any amendment or changes to the terms and conditions for the owner to receive

            the death benefits since said policy was issued; and

        i. Identify all doc=ents that contain the foregoing information.

     ANSWER:



     6. State the reason,justification and basis as to why Defendant Metropolitan did not pay

     the full death benefit of $184,000 after accepting the reinstatement payment of $2,648.66

     in June 2020 that included "past due premiums as well as current premium, and will pay

     your policy through July 5, 2020" after the notice of the Life Insured's death on July 4,

     2020 per the claim process and the attempted refund on or about August 19, 2020 and

     identify the persons with knowledge of the reasons, justification and basis for this denial

     and attempted refund and identify all documents that contain the foregoing information.

     ANSWER:




                                              6
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 47 of 68 PageID #: 50



                                                   DOWD & DOWD,P.0

                                            BY:    /s/ William T. Dowd
                                                   WILLIAM T. DOWD (39648)
                                                   MICHAEL DURHAM (72776)
                                                   211 North Broadway, Suite 4050
                                                   St. Louis, Missouri 63102
                                                   P:(314)621-2500
                                                   F:(314)621-2503
                                                   bill@dowdlaw.net
                                                   racheldowdAdowdlaw.net
                                                   Attorneysfor Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that an original and two copies of the foregoing were served on the
Defendant Metropolitan Tower Life Insurance Company with service of process and that an
electronic version in both Word and PDF format were also provided.

                                            Is! William T Dowd




                                               7
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 48 of 68 PageID #: 51



                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

C&A GITTO CORPORATION,

       Plaintiff,
                                                     Cause No.2122-CC00468

                                                     Division No. 1
METROPOLITAN TOWER LIFE
INSURANCE COMPANY,

       Defendant.


  PLAINTFF'S FIRST SET OF INTERROGATORIES DIRECTED TO DEFENDANT
          METROPOLITAN TOWER LIFE INSURANCE COMPANY

       COMES NOW,Plaintiff, by and through counsel, pursuant to Rule 57.01 ofthe Missouri

Rules of Civil Procedure, and herewith propounds Plaintiff's First Set of Interrogatories Directed

to Defendant Metropolitan, states as follows:

                                       INSTRUCTIONS

       A.    In answering each Interrogatory, please identify the source of your information,

including the name and address and the business or employer of each person furnishing same, or,

ifobtained from documents or files, the name and address ofthe custodian thereof and his business

or employer, the location of said documents and a description sufficient to identify same.

       B.    If the information requested is not reasonably available to this Defendant, state what

efforts this Defendant made to obtain the information, and from what source such information

might be obtained, if known to this Defendant.

       C.    If the information requested is not available in precisely the form requested but can

be supplied in a slightly modified form, please state in your answer whatever information is

available concerning the subject of the Interrogatories.


                                                 1
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 49 of 68 PageID #: 52



           D.   Where the answer calls for information derived from records or documents available

to this Defendant, this Defendant may satisfy the Interrogatories by furnishing the documents or

copies thereof, to the Plaintiff.

                                          DEFINITIONS

           A.    "You" or "your" refers to Defendant Metropolitan Tower Life Insurance Company

(henceforth "Defendant Metropolitan"), and its agents and affiliates and all other persons acting or

 purporting to act on its behalf. "Affiliate" means as defined in 12 USC Section 221a(b).

           B.   "Person" refers to the plural as well as the singular and means any natural person

(whether currently alive or not), firm, association, partnership, corporation or other form of legal

 entity.

           C.   "Identify" when referring to any person (whether connected with identification of

 documents, oral communications or otherwise), means to set forth the name,present or last known

 address of each person and, if an individual, his or her employer and title or position during the

 period referred to. Once a person has been thus identified in an answer to an Interrogatory, it shall

 be sufficient thereafter when identifying that person to merely state his or her full name.

           D.   "Identify" or"describe" when referring to a document, means to identify each author,

 originator or contributor, each addressee, including each present custodian ofthe original and each

 copy thereof bearing any marking or notation not found on the original or other identified copy,

 and to set forth the date and subject matter thereof.

           E.   "Document" means any written (including handwritten, printed, mimeographed,

 lithographed, duplicated, typed or other graphic, photographic or electronic) matter of any kind or

 nature, whether original or copy, and shall include, without limiting the generality ofthe foregoing,

 all letters, telegrams, correspondence,contracts, agreements, purchase orders, blueprints, manuals,



                                                  2
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 50 of 68 PageID #: 53



instructions, warranties, notes, recordings or transcripts thereof, memoranda of telephone or

personal conversations or of meetings or conferences, minutes, board of directors minutes, studies,

reports, analyses, interoffice communications, receipts, canceled checks, money orders, invoices

and bills in the possession and/or control of claimant or known by claimant to exist.

        F.     "Identify" means, with respect to oral utterance, to state all of the following

information:

               (1) State the substance of the oral utterance;

             (2) State the date and place thereof;

             (3) Identify the person who made the oral utterance; and

             (4) Identify such person who was present at the time the oral utterance was made.

                                    DUTY TO SUPPLEMENT

        These Interrogatories shall be deemed continuing, and this Defendant shall be obligated to

change,supplement and amend his answers to the extent required by Rule 56.01(e)ofthe Missouri

Rules of Civil Procedure.




                                      INTERROGATORIES

1.      State whether or not this Defendant is being sued in its full and correct name. If not, state

        the full and correct name of this Defendant.

        ANSWER:

     2. State:

             a. The name and present business address of each and every individual who supplied

                 information used to answer these Interrogatories;



                                                  3
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 51 of 68 PageID #: 54



         b. His/her relationship to Defendant Metropolitan; and

         c. His/her position of employment or his/her legal capacity within Defendant's

             corporate administration.

      ANSWER:

   3. Are you aware of any statement made by Plaintiff, its agents servants, employees or

      attorneys regarding the occurrence mentioned in the Petition including the claim for full

      death benefit of $184,000 and lack ofjustification or excuse for Defendants failure to pay

      the full death benefit, whether oral, written, or recorded in any way, including, but not

      limited to, a stenographic, mechanical, electrical, audio, video, motion picture, photograph

      or other recording, or transcription thereof, and, if so, identify those materials and state the

      following:

          a. Date, place, and time taken;

          b. Name and address ofthe person or persons connected with taking it;

         c. Names and addresses of all persons present at the time it was taken;

          d. Whether the statement was oral, written, shorthand, recorded, taped, etc.;

          e. Whether it was it signed;

         f. Names and addresses of the persons or organizations under whose direction and

              upon whose behalf it was taken or made; and

          g. Please attach an exact copy ofthe original ofthe statement, interview, report, film,

              or tape to your Answers to these Interrogatories; if oral, please state verbatim the

             contents thereof.

      ANSWER:




                                                 4
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 52 of 68 PageID #: 55



   4. List and identify:

          a. Each person this Defendant expects to call as an expert witness at the trial, stating

              for each such expert:

                  i. Name;

                  ii. Address;

                 iii. Occupation;

                 iv. Place of Employment;

                  v. Qualifications to give an opinion (If such information is available on an

                      expert's curriculum vitae, you may attach a copy thereofin lieu ofanswering

                      this Interrogatory subpart);

          b. With respect to each expert listed, please state the subject matter on which the

              expert is expected to testify and the expert's hourly deposition fee; and

          c. Identify each non-retained expert witness, including a party, who this Defendant

              expects to call at trial who may provide expert witness opinion testimony by

              providing the expert's name, address and field of expertise. State also any opinions

              the expert will testify to at trial.

       ANSWER:




   5. State the policy number of each policy issued by this Defendant, as defined herein, on the

       life of Charles Gitto Sr.("Life Insured"). If so, identify the policy and state the following:



                                                     5
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 53 of 68 PageID #: 56



         a. Name ofthe insurance company;

         b. Name ofthe agent or broker who sold the policy;

         c. The amount of the initial premium and the total amount received in the form of

              payments from or on behalf of Plaintiff through the present;

         d. Amount ofthe death benefit when the policy was issued;

         e. Type of life insurance product;

         f. Effective date of policy;

         g.   Policy number;

         h. Any amendment or changes to the terms and conditions for the owner to receive

              the death benefits since said policy was issued; and

         i. Identify all documents that contain the foregoing information.

      ANSWER:



      6. State the reason,justification and basis as to why Defendant Metropolitan did not pay

      the full death benefit of $184,000 after accepting the reinstatement payment of $2,648.66

      in June 2020 that included "past due premiums as well as current premium, and will pay

      your policy through July 5, 2020" after the notice of the Life Insured's death on July 4,

      2020 per the claim process and the attempted refund on or about August 19, 2020 and

      identify the persons with knowledge of the reasons,justification and basis for this denial

      and attempted refund and identify all documents that contain the foregoing information.

      ANSWER:




                                               6
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 54 of 68 PageID #: 57



                                                   DOWD & DOWD,P.0

                                            BY:    /s/ William T. Dowd ,
                                                   WILLIAM T. DOWD (39648)
                                                   MICHAEL DURHAM (72776)
                                                   211 North Broadway, Suite 4050
                                                   St. Louis, Missouri 63102
                                                   P:(314)621-2500
                                                   F:(314)621-2503
                                                   bill dowdlaw.net
                                                   racheldowd@dowdlaw.net
                                                   Attorneysfor Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that an original and two copies of the foregoing were served on the
Defendant Metropolitan Tower Life Insurance Company with service of process and that an
electronic version in both Word and PDF format were also provided.

                                            Is! William T Dowd




                                               7
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 55 of 68 PageID #: 58



                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

C&A GITTO CORPORATION,

       Plaintiff,
                                                     Cause No.2122-CC00468
VS.
                                                     Division No. 1
METROPOLITAN TOWER LIFE
INSURANCE COMPANY,

       Defendant.


  PLAINTFF'S FIRST SET OF INTERROGATORIES DIRECTED TO DEFENDANT
           METROPOLITAN TOWER LIFE INSURANCE COMPANY

       COMES NOW,Plaintiff, by and through counsel, pursuant to Rule 57.01 ofthe Missouri

Rules of Civil Procedure, and herewith propounds Plaintiff's First Set of Interrogatories Directed

to Defendant Metropolitan, states as follows:

                                       INSTRUCTIONS

       A.    In answering each Interrogatory, please identify the source of your information,

including the name and address and the business or employer of each person furnishing same, or,

ifobtained from documents or files, the name and address ofthe custodian thereof and his business

or employer, the location of said documents and a description sufficient to identify same.

       B.    Ifthe information requested is not reasonably available to this Defendant, state what

efforts this Defendant made to obtain the information, and from what source such information

might be obtained, if known to this Defendant.

       C.    If the information requested is not available in precisely the form requested but can

be supplied in a slightly modified form, please state in your answer whatever information is

available concerning the subject ofthe Interrogatories.


                                                 1
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 56 of 68 PageID #: 59



           D.   Where the answer calls for information derived from records or documents available

to this Defendant, this Defendant may satisfy the Interrogatories by furnishing the documents or

 copies thereof, to the Plaintiff.

                                           DEFINITIONS

           A.    "You" or "your" refers to Defendant Metropolitan Tower Life Insurance Company

(henceforth "Defendant Metropolitan"), and its agents and affiliates and all other persons acting or

 purporting to act on its behalf. "Affiliate" means as defined in 12 USC 5ection'221a(b).

           B.   "Person" refers to the plural as well as the singular and means any natural person

(whether currently alive or not), firm, association, partnership, corporation or other form of legal

 entity.

           C.   "Identify" when referring to any person (whether connected with identification of

 documents, oral communications or otherwise), means to set forth the name,present or last known

 address of each person and, if an individual, his or her employer and title or position during the

 period referred to. Once a person has been thus identified in an answer to an Interrogatory, it shall

 be sufficient thereafter when identifying that person to merely state his or her full name.

           D.   "Identify" or "describe" when referring to a document, means to identify each author,

 originator or contributor, each addressee, including each present custodian ofthe original and each

 copy thereof bearing any marking or notation not found on the original or other identified copy,

 and to set forth the date and subject matter thereof.

           E.   "Document" means any written (including handwritten, printed, mimeographed,

 lithographed, duplicated, typed or other graphic, photographic or electronic) matter of any kind or

 nature, whether original or copy, and shall include, without limiting the generality ofthe foregoing,

 all letters, telegrams,correspondence, contracts, agreements, purchase orders, blueprints, manuals,



                                                  2
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 57 of 68 PageID #: 60



instructions, warranties, notes, recordings or transcripts thereof, memoranda of telephone or

personal conversations or of meetings or conferences, minutes, board of directors minutes, studies,

reports, analyses, interoffice communications, receipts, canceled checks, money orders, invoices

and bills in the possession and/or control of claimant or known by claimant to exist.

        F.     "Identify" means, with respect to oral utterance, to state all of the following

information:

               (1) State the substance of the oral utterance;

             (2) State the date and place thereof;

             (3) Identify the person who made the oral utterance; and

              (4) Identify such person who was present at the time the oral utterance was made.

                                    DUTY TO SUPPLEMENT

        These Interrogatories shall be deemed continuing, and this Defendant shall be obligated to

change,supplement and amend his answers to the extent required by Rule 56.01(e)ofthe Missouri

Rules of Civil Procedure.




                                      INTERROGATORIES

1.      State whether or not this Defendant is being sued in its full and correct name. If not, state

        the full and correct name ofthis Defendant.

        ANSWER:

     2. State:

             a. The name and present business address of each and every individual who supplied

                 information used to answer these Interrogatories;



                                                  3
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 58 of 68 PageID #: 61



          b. His/her relationship to Defendant Metropolitan; and

         c. His/her position of employment or his/her legal capacity within Defendant's

             corporate administration.

      ANSWER:

   3.. Are you aware of any statement made by Plaintiff, its agents servants, employees or

      attorneys regarding the occurrence mentioned in the Petition including the claim for full

      death benefit of $184,000 and lack ofjustification or excuse for Defendants failure to pay

      the full death benefit, whether oral, written, or recorded in any way, including, but not

      limited to, a stenographic, mechanical, electrical, audio, video, motion picture, photograph

      or other recording, or transcription thereof, and, if so, identify those materials and state the

      following:

          a. Date, place, and time taken;

          b. Name and address of the person or persons connected with taking it;

          c. Names and addresses of all persons present at the time it was taken;

          d. Whether the statement was oral, written, shorthand, recorded, taped, etc.;

          e. Whether it was it signed;

         f. Names and addresses of the persons or organizations under whose direction and

              upon whose behalf it was taken or made; and

          g. Please attach an exact copy ofthe original ofthe statement, interview, report, film,

              or tape to your Answers to these Interrogatories; if oral, please state verbatim the

            • contents thereof.

      ANSWER:




                                                 4
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 59 of 68 PageID #: 62



   4. List and identify:

          a. Each person this Defendant expects to call as an expert witness at the trial, stating

              for each such expert:

                  i. Name;

                 ii. Address;

                 iii. Occupation;

                 iv. Place of Employment;

                  v. Qualifications to give an opinion (If such information is available on an

                      expert's curriculum vitae, you may attach a copy thereofin lieu ofanswering

                      this Interrogatory subpart);

          b. With respect to each expert listed, please state the subject matter on which the

              expert is expected to testify and the expert's hourly deposition fee; and

          c. Identify each non-retained expert witness, including a party, who this Defendant

              expects to call at trial who may provide expert witness opinion testimony by

              providing the expert's name, address and field of expertise. State also any opinions

              the expert will testify to at trial.

      ANSWER:




   5. State the policy number of each policy issued by this Defendant, as defined herein, on the

      life of Charles Gitto Sr.("Life Insured"). If so, identify the policy and state the following:



                                                     5
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 60 of 68 PageID #: 63



         a. Name ofthe insurance company;

         b. Name ofthe agent or broker who sold the policy;

         c. The amount of the initial premium and the total amount received in the form of

             payments from or on behalf of Plaintiff through the present;

         d. Amount ofthe death benefit when the policy was issued;

         e. Type of life insurance product;

         f. Effective date of policy;

         g. Policy number;

         h. Any amendment or changes to the terms and conditions for the owner to receive

             the death benefits since said policy was issued; and

         i. Identify all documents that contain the foregoing information.

      ANSWER:



      6. State the reason,justification and basis as to why Defendant Metropolitan did not pay

      the full death benefit of $184,000 after accepting the reinstatement payment of $2,648.66

      in June 2020 that included "past due premiums as well as current premium, and will pay

      your policy through July 5, 2020" after the notice of the Life Insured's death on July 4,

      2020 per the claim process and the attempted refund on or about August 19, 2020 and

      identify the persons with knowledge of the reasons,justification and basis for this denial

      and attempted refund and identify all documents that contain the foregoing information.

      ANSWER:




                                              6
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 61 of 68 PageID #: 64



                                                   DOWD & DOWD,P.0

                                            BY:    /s/ William T. Dowd
                                                   WILLIAM T. DOWD (39648)
                                                   MICHAEL DURHAM (72776)
                                                   211 North Broadway, Suite 4050
                                                   St. Louis, Missouri 63102
                                                   P:(314)621-2500
                                                   F:(314)6212503
                                                   bill@dowdlaw.net
                                                   racheldowd@dowdlaw.net
                                                   Attorneysfor Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that an original and two copies of the foregoing were served on the
Defendant Metropolitan Tower Life Insurance Company with service of process and that an
electronic version in both Word and PDF format were also provided.

                                            Is! William T Dowd




                                               7
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 62 of 68 PageID #: 65



                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

C&A GITTO CORPORATION,

       Plaintiff,
                                                     Cause No. 2122-CC00468
VS.
                                                     Division No. 1
METROPOLITAN TOWER LIFE
INSURANCE COMPANY,

       Defendant.


  PLAINTFF'S FIRST SET OF INTERROGATORIES DIRECTED TO DEFENDANT
           METROPOLITAN TOWER LIFE INSURANCE COMPANY

       COMES NOW,Plaintiff, by and through counsel, pursuant to Rule 57.01 ofthe Missouri

Rules of Civil Procedure, and herewith propounds Plaintiff's First Set ofInterrogatories Directed

to Defendant Metropolitan, states as follows:

                                       INSTRUCTIONS

       A.    In answering each Interrogatory, please identify the source of your information,

including the name and address and the business or employer of each person furnishing same, or,

ifobtained from documents or files, the name and address ofthe custodian thereof and his business

or employer, the location of said documents and a description sufficient to identify same.

       B.    If the information requested is not reasonably available to this Defendant, state what

efforts this Defendant made to obtain the information, and from what source such information

might be obtained, if known to this Defendant.

       C.    If the information requested is not available in precisely the form requested but can

be supplied in a slightly modified form, please state in your answer whatever information is

available concerning the subject of the Interrogatories.


                                                 1
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 63 of 68 PageID #: 66



           D.   Where the answer calls for information derived from records or documents available

to this Defendant, this Defendant may satisfy the Interrogatories by furnishing the documents or

 copies thereof, to the Plaintiff

                                           DEFINITIONS

           A.    "You" or "your" refers to Defendant Metropolitan Tower Life Insurance Company

(henceforth "Defendant Metropolitan"), and its agents and affiliates and all other persons acting or

 purporting to act on its behalf "Affiliate" means as defined in 12 USC Section 221a(b).

           B.   "Person" refers to the plural as well as the singular and means any natural person

(whether currently alive or not), firm, association, partnership, corporation or other form of legal

 entity.

           C.   "Identify" when referring to any person (whether connected with identification of

 documents, oral communications or otherwise), means to set forth the name,present or last known

 address of each person and, if an individual, his or her employer and title or position during the

 period referred to. Once a person has been thus identified in an answer to an Interrogatory, it shall

 be sufficient thereafter when identifying that person to merely state his or her full name.

           D.   "Identify" or "describe" when referring to a document, means to identify each author,

 originator or contributor, each addressee, including each present custodian ofthe original and each

 copy thereof bearing any marking or notation not found on the original or other identified copy,

 and to set forth the date and subject matter thereof

           E.   "Document" means any written (including handwritten, printed, mimeographed,

 lithographed, duplicated, typed or other graphic, photographic or electronic) matter of any kind or

 nature, whether original or copy,and shall include, without limiting the generality ofthe foregoing,

 all letters, telegrams,correspondence, contracts, agreements, purchase orders, blueprints, manuals,



                                                  2
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 64 of 68 PageID #: 67



instructions, warranties, notes, recordings or transcripts thereof, memoranda of telephone or

personal conversations or of meetings or conferences, minutes, board of directors minutes, studies,

reports, analyses, interoffice communications, receipts, canceled checks, money orders, invoices

and bills in the possession and/or control of claimant or known by claimant to exist.

        F.     "Identify" means, with respect to oral utterance, to state all of the following

information:

               (1) State the substance ofthe oral utterance;

             (2) State the date and place thereof;

             (3) Identify the person who made the oral utterance; and

              (4) Identify such person who was present at the time the oral utterance was made.

                                   DUTY TO SUPPLEMENT

        These Interrogatories shall be deemed continuing, and this Defendant shall be obligated to

change,supplement and amend his answers to the extent required by Rule 56.01(e)ofthe Missouri

Rules of Civil Procedure.




                                     INTERROGATORIES

1.      State whether or not this Defendant is being sued in its full and correct name. If not, state

        the full and correct name of this Defendant.

        ANSWER:

     2. State:

             a. The name and present business address of each and every individual who supplied

                 information used to answer these Interrogatories;



                                                 3
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 65 of 68 PageID #: 68



         b. His/her relationship to Defendant Metropolitan; and

         c. His/her position of employment or his/her legal capacity within Defendant's

             corporate administration.

      ANSWER:

   3. Are you aware of any statement made by Plaintiff, its agents servants, employees or

      attorneys regarding the occurrence mentioned in the Petition including the claim for full

      death benefit of $184,000 and lack ofjustification or excuse for Defendants failure to pay

      the full death benefit, whether oral, written, or recorded in any way, including, but not

      limited to, a stenographic, mechanical, electrical, audio, video, motion picture, photograph

      or other recording, or transcription thereof, and, if so, identify those materials and state the

      following:

          a. Date, place, and time taken;

          b. Name and address of the person or persons connected with taking it;

          c. Names and addresses of all persons present at the time it was taken;

          d. Whether the statement was oral, written, shorthand, recorded, taped, etc.;

          e. Whether it was it signed;

         f. Names and addresses of the persons or organizations under whose direction and

              upon whose behalf it was taken or made; and

          g. Please attach an exact copy ofthe original ofthe statement, interview, report, film,

              or tape to your Answers to these Interrogatories; if oral, please state verbatim the

              contents thereof.

      ANSWER:




                                                 4
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 66 of 68 PageID #: 69



   4. List and identify:

          a. Each person this Defendant expects to call as an expert witness at the trial, stating

             for each such expert:

                  i. Name;

                 ii. Address;

                 iii. Occupation;

                 iv. Place of Employment;

                  v. Qualifications to give an opinion (If such information is available on an

                      expert's curriculum vitae, you may attach a copy thereofin lieu ofanswering

                      this Interrogatory subpart);

          b. With respect to each expert listed, please state the subject matter on which the

              expert is expected to testify and the expert's hourly deposition fee; and

          c. Identify each non-retained expert witness, including a party, who this Defendant

              expects to call at trial who may provide expert witness opinion testimony by

              providing the expert's name, address and field of expertise. State also any opinions

              the expert will testify to at trial.

      ANSWER:




   5. State the policy number of each policy issued by this Defendant, as defined herein, on the

      life of Charles Gitto Sr.("Life Insured"). If so, identify the policy and state the following:



                                                     5
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 67 of 68 PageID #: 70



         a. Name of the insurance company;

         b. Name of the agent or broker who sold the policy;

         c. The amount of the initial premium and the total amount received in the form of

              payments from or on behalf of Plaintiff through the present;

         d. Amount of the death benefit when the policy was issued;

         e. Type of life insurance product;

         f. Effective date of policy;

         g.   Policy number;

         h. Any amendment or changes to the terms and conditions for the owner to receive

              the death benefits since said policy was issued; and

         i. Identify all documents that contain the foregoing information.

      ANSWER:



      6. State the reason,justification and basis as to why Defendant Metropolitan did not pay

      the full death benefit of $184,000 after accepting the reinstatement payment of $2,648.66

      in June 2020 that included "past due premiums as well as current premium, and will pay

      your policy through July 5, 2020" after the notice of the Life Insured's death on July 4,

      2020 per the claim process and the attempted refund on or about August 19, 2020 and

      identify the persons with knowledge of the reasons,justification and basis for this denial

      and attempted refund and identify all documents that contain the foregoing information.

      ANSWER:




                                               6
Case: 4:21-cv-00442-NCC Doc. #: 1-1 Filed: 04/16/21 Page: 68 of 68 PageID #: 71



                                                   DOWD & DOWD,P.0

                                           BY:     /s/ William T. Dowd
                                                   WILLIAM T. DOWD (39648)
                                                   MICHAEL DURHAM (72776)
                                                   211 North Broadway, Suite 4050
                                                   St. Louis, Missouri 63102
                                                   P:(314)621-2500
                                                   F:(314)621-2503
                                                   bill@dowdlaw.net
                                                   racheldowd@dowdlaw.net
                                                   Attorneysfor Plaintiff




                                CERTIFICATE OF SERVICE

    . I hereby certify that an original and two copies of the foregoing were served on the
Defendant Metropolitan Tower Life Insurance Company with service of process and that an
electronic version in both Word and PDF format were also provided.

                                           Is! William T Dowd




                                               7
